Order entered November 20, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00877-CR
                                      No. 05-14-00878-CR
                                      No. 05-14-00879-CR
                                      No. 05-14-00880-CR

                            REGINALD KEITH PINK, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                                            ORDER


       By letter dated November 5, 2014, the Court notified appellant that if he wished to file a

pro se response to the Anders brief filed by counsel, the response was due by January 5, 2015.

The Court now has before it appellant’s November 19, 2014 request for an extension of time

until February 4, 2015. Appellant states that he has had the record since September 10, 2014, but

that his limited research time and legal knowledge require the additional thirty days.

       Because appellant’s response is not due for nearly six weeks, we DENY the November

19, 2014 extension request without prejudice to appellant filing a second request on January 5,

2015 explaining why he could not meet the specified deadline.

       We DIRECT the Clerk to send copies of this order, by first-class mail, to Reginald Pink,

TDCJ No. 1938997, McConnell Unit, 3001 South Emily Drive, Beeville, Texas 78102.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                               /s/    LANA MYERS
                                                      JUSTICE